DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi et al (WO 2018/204340).
Regarding claim 1, Xi et al teach a user equipment (UE)  (see figure 1A and 1B “WTRU) comprising: radio front end circuitry configured to wirelessly communicate with a network (see figure 1B, component 120, 122); processor circuitry, coupled to the radio front end circuitry (see figure 1B, component 118 “processor”), configured to: determine a degree of partial beam correspondence of the UE (see paragraph 0106 (see paragraph 0112 “WTRU beam correspondence may determined ” paragraph 0114 “partial beam correspondence may be determined and declared” paragraph 0116 “a WTRU may implicitly indicate WTRU capability or BC status (e.g. full BC, no BC or partial BC) to TRP. … in case of partial BC, then certain amount of  SRS resources may be requested…”); compare the degree to a threshold amount of partial beam correspondence support of the UE (see paragraph 0136 “Partial beam correspondence at WTRU may be declared and determined ,. For example, when a difference between compared selected beams may within a pre-defined or pre-configured threshold.”); in response to the comparison, select a number of sounding reference signal (SRS) resources to request from the network (see paragraph 0116 “a WTRU may implicitly indicate WTRU capability or BC status (e.g. full BC, no BC or partial BC) to TRP. … in case of partial BC, then certain amount of  SRS resources may be requested…”); and generate and transmit, using the radio front end circuitry, a SRS resource request message to the network to request the selected number of SRS resources (see paragraph 0116 “a WTRU may implicitly indicate WTRU capability or BC status (e.g. full BC, no BC or partial BC) to TRP. … in case of partial BC, then certain amount of  SRS resources may be requested…”), wherein the radio front end circuitry is further configured to transmit a SRS based on a SRS resource configuration received from the network in response to the SRS resource request message (see paragraph 0118 “TRP may configure SRS resources for  UL beam management” and 0122 ‘A WTRU may (e.g. upon receiving SRI) adjust to a TX beam for next UL transmission.”).
	Regarding claim 2, which inherits the limitations of claim 1, Xi et al further teach  wherein the processor circuitry is further configured to dynamically adjust the number of SRS resources based on real time SRS needs of the UE (see figure 15).
	Regarding claim 3, which inherits the limitations of claim 2, Xi et al further teach wherein the processor circuitry is further configured to: determine a real time mobility of the UE (see figure 15); in response to determining that the real time mobility of the UE is low, reduce the number of SRS resources; and in response to determining that the real time mobility of the UE is high, increase the number of SRS resources (see figure 15, and 0185 “in an example (e.g. shown in Fig .9) WTRU may transmit low density SRS sequences” 0186 “An SRS transmission in option 2 may have lower density” 0187 “option 2 may be better for radio environment that may change fast”
0194 “codebook”).
	Regarding claim 4, which inherits the limitations of claim 3, Xi et al further teach wherein the processor circuitry is further configured to: request a relatively large SRS periodicity to reduce the number of SRS resources in response to determining the real time UE mobility is low; or request a relatively small SRS periodicity to increase the number of SRS resources in response to determining the real time UE mobility is high  (see figure 15, and 0185 “in an example (e.g. shown in Fig .9) WTRU may transmit low density SRS sequences” 0186 “An SRS transmission in option 2 may have lower density” 0187 “option 2 may be better for radio environment that may change fast”
0194 “codebook”).
	Regarding claim 5, which inherits the limitations of claim 2, Xi et al further teach wherein the processor circuitry is further configured to hybrid configure the SRS resources based on the SRS resource configuration received from the network and the adjusted number of SRS resources (see 0118 “TRP may configure SRS resources for  UL beam management” and paragraph 0122 ‘A WTRU may (e.g. upon receiving SRI) adjust to a TX beam for next UL transmission.”).
	Regarding claim 6, which inherits the limitations of claim 1, Xi et al further teach wherein the processor circuitry is further configured to: in response to determining that the degree is larger than or equal to the threshold amount, select a first number of sounding reference signal (SRS) resources to request; and in response to determining that the degree is less than the threshold amount, select a second number of SRS resources to request, wherein the second number is larger than the first number (see figure 15, and 0185 “in an example (e.g. shown in Fig .9) WTRU may transmit low density SRS sequences” 0186 “An SRS transmission in option 2 may have lower density” 0187 “option 2 may be better for radio environment that may change fast”
0194 “codebook”).
	Regarding claim 7, which inherits the limitations of claim 1, Xi et al further teach  wherein the processor circuitry is further configured to: determine a codebook for SRS transmission (see paragraph 0194), wherein: the codebook has a fixed codebook size and code-words that are independent of down link measurement and beam identification; or the codebook has a dynamic codebook size and code-words that are adaptively updated based on at least downlink measurement and downlink beam identification (see paragraph 0194, “codebook and non-codebook”).
	Regarding claim 8, claimed method including the features of subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 9, which inherits the limitations of claim 8, the claimed method including the features of subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 10, which inherits the limitations of claim 9, the claimed method including the features of subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 11, which inherits the limitations of claim 10, the claimed method including the features of subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 10, the claimed method including the features of subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 13, which inherits the limitations of claim 8, the claimed method including the features of subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 8, the claimed method including the features of subject matter mentioned above in the rejection of claim 7 is applicable hereto.
Regarding claim 15, claimed non-transitory computer readable medium including the features of subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 15, the claimed non-transitory computer readable medium including the features of subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 16, the claimed non-transitory computer readable medium including the features of subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 15, Xi et al further teach wherein: the SRS resource configuration is cell specific and includes a same number of SRS resources for a plurality of UEs; or the SRS resource configuration is UE specific and includes different numbers of SRS resources for a plurality of UEs (see figure 1 A and 1B and paragraph 0090).
Regarding claim 19, which inherits the limitations of claim 16, the claimed method including the features of subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 20 , which inherits the limitations of claim 15, the claimed method including the features of subject matter mentioned above in the rejection of claim 7 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633